The Honorable Gus Wingfield Auditor of State 230 State Capitol Little Rock, Arkansas 72201
Dear Mr. Wingfield:
This is in response to your request for an opinion on whether state agencies or state institutions supported by state funds are exempt from compliance with Act 256 of 1979, as amended, the Uniform Disposition of Unclaimed Property Act (the "Act").
It is my opinion that neither a state agency nor a state institution supported by state funds is exempt from compliance with the Act. "Person" is defined in the Act to include, among others, any government, political subdivision, public corporation or public authority, and any other legal entity. A.C.A. § 18-28-201(7) (Cum. Supp. 1993). Any person in possession of property subject to the Act is a "holder" within the meaning of the Act, A.C.A. § 18-28-201(4), and thus is subject to the reporting requirement of section 11 of the Act, A.C.A. § 18-28-211, and all other provisions of the Act binding upon holders.
In addition, section 8 of the Act, A.C.A. § 18-28-208 (Cum. Supp. 1993), expressly applies to property held by various governmental bodies, including officers and political subdivisions of the State of Arkansas, and any federal, state, or local government or governmental subdivision, agency or entity. It is true that section 8 of the Act requires that certain property held by "local courts, law enforcement officers, or elected public officials of a political subdivision of this state" be deposited in the county general fund where the holder is located rather than with the Auditor of State. This exception to the Act's general rule should not, however, be taken as an indication that property held by such persons is not subject to the Act.
Finally, to the extent a particular state agency or state institution supported by state funds might not come within the description of those holders to whom section 8 of the Act applies, it is clear that section 9 of the Act, A.C.A. § 18-28-209 (Cum. Supp. 1993), is a clean-up provision intended to apply to property held by any person, including a state agency or state institution supported by state funds, in the ordinary course of the holder's business.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh